           Case 2:10-cr-00223-JAM-KJN Document 868 Filed 07/01/20 Page 1 of 1



 1 McGREGOR W. SCOTT
   United States Attorney
 2 AMY SCHULLER HITCHCOCK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, California 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff/Respondent
   United States of America
 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:10-CR-00223-JAM

12                         Plaintiff/Respondent,         ORDER GRANTING GOVERNMENT’S MOTION
                                                         FOR
13   v.                                                  EXTENSION OF TIME
14   HODA SAMUEL,
15                         Defendant/Movant.
16

17

18

19          On June 30, 2020, Respondent requested an extension of time until July 23, 2020, to file its

20 response or opposition to Defendant Samuel’s motion for relief under the First Step Act 2018 and

21 CARES Act.

22          IT IS HEREBY ORDERED, that Respondent’s request until July 23, 2020, to file its response

23 and /or opposition is granted.

24 Dated: June 30, 2020.

25
                                                         /s/ John A. Mendez_______________
26                                                       HON. JOHN A. MENDEZ
                                                         UNITED STATES DISTRICT COURT JUDGE
27

28
                                                        1
